Case 3:15-md-02670-JLS-MDD Document 2339-3 Filed 09/09/20 PageID.183770 Page 1 of
                                       4

      1 LATHAM & WATKINS LLP
            Alfred C. Pfeiffer (CA 120965)
      2     Christopher S. Yates (CA 161273)
            Belinda S Lee (CA 199635)
      3     Niall E. Lynch (CA 157959)
      4 505Ashley   M. Bauer (CA 231626)
             Montgomery Street, Suite 2000
      5 San  Francisco, California 94111-6538
        Telephone: 415-391-0600
      6 Facsimile: 415-395-8095
        al.pfeiffer@lw.com
      7 chris.yates@lw.com
        belinda.lee@lw.com
      8 niall.lynch@lw.com
        ashley.bauer@lw.com
      9
     10   Counsel for Defendants StarKist Co. and
          Dongwon Industries Co., Ltd.
     11
     12                     UNITED STATES DISTRICT COURT
     13                   SOUTHERN DISTRICT OF CALIFORNIA

     14
                                                    Case No. 3:15-md-02670-JLS-MDD
     15   IN RE PACKAGED SEAFOOD
          PRODUCTS ANTITRUST                        MDL No. 2670
     16   LITIGATION
                                                    DECLARATION OF MYOUNG
     17                                             WOO LEE IN SUPPORT OF
          This Document Relates To:                 DEFENDANTS STARKIST CO.
     18                                             AND DONGWON INDUSTRIES
                                                    CO., LTD.’S MOTION TO SEAL
     19   ALL ACTIONS
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                      LEE DECL. IN SUPP. OF
                                                                        DWI’S MOT. TO SEAL
                                                                      3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-3 Filed 09/09/20 PageID.183771 Page 2 of
                                       4

      1         I, Myoung-Woo Lee, declare as follows:
      2         1.    I am currently employed as the Chief Executive Officer (“CEO”) and
      3 President of Dongwon Industries Co., Ltd. (“DWI”). I have been the CEO and
      4 President of DWI since January 1, 2014.
      5         2.    My responsibilities as CEO include overseeing all aspects of DWI’s
      6 day-to-day business. Because of those responsibilities, I am familiar with DWI’s
      7 business and operations.
      8         3.    My employment experience provides me with knowledge of, among
      9 other things, (1) DWI’s financial data; (2) information regarding DWI’s potential
     10 strategic acquisitions, (3) DWI’s operational strategy, including where and how it
     11 catches raw tuna, and (4) DWI’s customer and pricing strategy for the sale of raw
     12 tuna. The information provided below is based on my personal knowledge of
     13 DWI’s current business practices.
     14         4.    It is my understanding that DWI seeks to seal a number of
     15 commercially sensitive documents that have been filed in this litigation.
     16         5.    It is also my understanding that many of those documents include
     17 information that originated or was communicated more than five or ten years ago.
     18         6.    Nevertheless, my review of many documents produced in this
     19 litigation and my knowledge of DWI’s current practices allows me to confirm that
     20 documents that were drafted more than five or ten years ago are still of strategic
     21 value to DWI today.
     22         7.    As one example, it is my understanding that DWI seeks to seal
     23 Exhibit 37 to DWI’s Motion for Summary Judgment (ECF No. 1973). That
     24 document, which is dated July 2, 2014, includes an analysis of the transfer pricing
     25 between DWI and its subsidiary, StarKist. The transfer pricing practices, including
     26 intercompany sales and financial arrangements are confidential in nature and
     27 remain relevant to DWI’s business today. The disclosure of this confidential
     28 information would irreparably harm DWI’s business.
                                                                            LEE DECL. IN SUPP. OF
                                                                              DWI’S MOT. TO SEAL
                                                    1                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-3 Filed 09/09/20 PageID.183772 Page 3 of
                                       4

      1         8.    As another example, it is my understanding that DWI seeks to seal
      2 Exhibit 142 to StarKist, Del Monte, and DWI’s Motion for Partial Summary
      3 Judgment Dismissing All Claim for Purchases Made Prior to May 30, 2011 (ECF
      4 No. 2023). That document, which is dated June 29, 2008, includes information
      5 related DWI’s acquisition of the StarKist assets from Del Monte Corporation,
      6 including the price paid, the capital structure, and information regarding other
      7 investors, among other things. While the capital structure of DWI’s investment in
      8 StarKist Co. has changed over the years, the financial information in this document
      9 is still commercially sensitive notwithstanding its age. Were it to be publicly
     10 disclosed, it would irreparably harm DWI’s business.
     11         9.    As a third example, it is my understanding that StarKist and DWI seek
     12 to seal Exhibit 54 to DWI’s Motion for Summary Judgment (ECF No. 1973). That
     13 document contains a chart, which includes all sales from DWI to StarKist and its
     14 subsidiaries from 2008-2017, broken down by category. This sales data is detailed,
     15 granular, and confidential. Data regarding sales to StarKist and its subsidiaries is
     16 commercially sensitive to this day and could be used against DWI in its
     17 negotiations with other customers, so the public disclosure of this information
     18 would irreparably harm DWI’s business.
     19         10.   While I have not personally reviewed all of the documents DWI seeks
     20 to seal, based on my experience at DWI and my review of many documents
     21 produced in this case, I can confirm that the information reflected in internal DWI
     22 documents from 2008-2015 are still relevant to DWI’s business today, and the
     23 public revelation of that information would be detrimental to DWI’s business.
     24
     25
     26
     27
     28
                                                                            LEE DECL. IN SUPP. OF
                                                                              DWI’S MOT. TO SEAL
                                                    2                       3:15-md-02670-JLS-MDD
Case 3:15-md-02670-JLS-MDD Document 2339-3 Filed 09/09/20 PageID.183773 Page 4 of
                                       4




      1        I declare under penalty of perjury under the laws of the United States of
      2 America that the foregoing is true and correct, and that this Declaration was
      3 executed on September 81\ 2020 in Seoul, Republic of Korea.
      4
      5                                         By:
                                                      Myoung-woo Lee
      6
      7
      8
      9
     10
     11
     12
     13
     14
     15
     16
     17
     18
     19
     20
     21
     22
     23
     24
     25
     26
     27
     28
                                                                       LEE DECL. IN SUPP. OF
                                                                          DWI'S MOT. TO SEAL
                                                3                      3: 15-md-02670-JLS-MDD
